This is a companion case to that of State of Florida, et al.,
v. Special Road and Bridge District No. 4 of Martin County, Florida, et al., and the same questions are presented here and the same contentions made as were presented and made in that case. *Page 522 
The decree appealed from is affirmed upon authority of the opinion and judgment in that case this day filed.
So ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
                              ON REHEARING.